Exhibit 10.56

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) executive officers. The Company’s executive
officers as of December 31, 2009 consisted of: (i) Patricia Gallup, Chairman and
Chief Executive Officer; (ii) Jack Ferguson, Executive Vice President,
Treasurer, and Chief Financial Officer; (iii) Timothy McGrath, Executive Vice
President, Enterprise Group; and (iv) Bradley Mousseau, Senior Vice President,
Human Resources.

The Compensation Committee annually sets the compensation of the Chief Executive
Officer. The Compensation Committee also reviews the recommendations of the
Chief Executive Officer regarding the compensation of the Company’s other
executive officers. The Compensation Committee seeks to achieve three broad
goals in connection with the Company’s compensation philosophy and decisions
regarding compensation. First, the Company is committed to providing executive
compensation designed to attract, retain, and motivate executives who contribute
to the long-term success of the Company and are capable of leading the Company
in achieving its business objectives in the competitive and rapidly changing
industry in which the Company operates. Second, the Company wants to reward
executives for the achievement of company-wide business objectives of the
Company. By tying compensation in part to achievement, the Company believes that
a performance-oriented environment is created for the Company’s executives.
Finally, compensation is intended to provide executives with an equity interest
in the Company so as to link a meaningful portion of the compensation of the
Company’s executives with the performance of the Company’s Common Stock.

Compensation for the Company’s executives generally consists of three elements:

 

  •  

salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

  •  

bonus—amounts are generally based on achievement of the Company’s performance
goals in any given year; and

  •  

equity awards—equity awards provide long-term incentives to promote and identify
long-term interests between the Company’s employees and its stockholders and to
assist in the retention of executives.



--------------------------------------------------------------------------------

The following table lists the 2009 annual salaries and bonuses of the Company’s
executive officers:

 

     Salary    Bonus(1)

Patricia Gallup

Chairman and Chief Executive Officer

   $ 750,000    $ 790,600

Timothy McGrath

Executive Vice President, PC Connection Enterprises

     500,000      527,100

Jack Ferguson

Executive Vice President, Treasurer, and Chief Financial Officer

     340,000      358,400

Bradley Mousseau

Senior Vice President, Human Resources

     260,000      137,100

 

  (1) The Compensation Committee determined to award such bonuses pursuant to
achievement of company-wide net income and expense leverage goals.

The Company granted restricted stock awards in 2009 to the Company’s executive
officers, as shown below:

 

     Restricted
Stock
Awards
(# of Shares)    Per Share Fair
Market Value
of Restricted
Stock
Awards(1)

Jack Ferguson

Executive Vice President, Treasurer, and Chief Financial Officer

   25,000    $ 5.48

Timothy McGrath

Executive Vice President, PC Connection Enterprises

   100,000    $ 5.48

 

  (1) The restricted stock awards granted in 2009 contained post-vesting selling
restrictions, as follows: (i) Mr. McGrath may sell 10% of the awarded shares per
year, with such selling restriction canceling at age 65; (ii) Mr. Ferguson may
sell 20% of the awarded shares per year.